Citation Nr: 1614016	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  07-33 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel






INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from August 1968 to March 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The matter was previously before the Board in February 2011 and was remanded for further development.  

Regarding the issue of entitlement to service connection for an acquired psychiatric disorder, the Board notes that the Veteran testified before a Veterans Law Judge in an October 2010 hearing and such hearing transcript is associated with the claims file.  However, during the pendency of the appeal, the Veterans Law Judge retired.  As such, the Veteran was notified in a February 2016 letter that he was entitled to another hearing before the Board.  See 38 C.F.R. § 20.707.  As the Veteran has indicated that he wishes to have an additional hearing, a remand is again required.

The Board has reviewed the Veteran's physical claims file and also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As mentioned above, in October 2010, the Veteran was afforded a Board hearing that was presided over by a Veterans Law Judge who has since retired.  In March 2016, in response to a Board hearing clarification letter, the Veteran requested a new Board hearing at the local RO (Travel Board hearing) pursuant to 38 C.F.R. § 20.707.  Therefore, the matter must now be returned to the AOJ to schedule the Veteran for a new Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at his local RO, in accordance with applicable procedures.  The Veteran should be notified in writing of the date, time, and location of the hearing.  A copy of this letter should be placed in the record.

After the hearing is conducted, or in the event the Veteran withdraws his hearing request or fails to report for a scheduled hearing, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




